ORDER
PER CURIAM:
Following a jury trial, DeAngelo Washington was convicted in the Circuit Court of Saline County of possession of methamphetamine, possession of marijuana, possession of drug paraphernalia with intent to use, and resisting a lawful stop or detention. The circuit court found Washington to be a prior drug offender, and sentenced him to concurrent sentences of thirteen years’ imprisonment for possession of methamphetamine, 90 days’ incarceration for possession of marijuana and possession of drug paraphernalia, and one year’s imprisonment for resisting a lawful detention. Washington appeals, claiming that the evidence was insufficient to prove beyond a reasonable doubt that he possessed methamphetamine and marijuana found in a bedroom of the house in which he was living with his girlfriend. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).